      Case 1:16-cv-09517-LAK-KHP Document 261 Filed 11/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                         Plaintiffs,
                                                                RULE 56 STATEMENT OF
                                                                UNDISPUTED MATERIALS
                                                                FACTS
                  v.
                                                                Civil Action No. 1:16-cv-09517
LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOTT W.
GUMAER, JR.; and WENDY EBER

                         Defendants,


       and

EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR
CORPORATION; EBER BROS. WINE
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE, INC.,

                     Defendants.
______________________________________


       Pursuant to Local Civil Rule 56.1 of the Local Rules of the U.S. District Court for the

Southern District of New York, Defendant the Estate of Elliot W. Gumaer, Jr. (“Estate”) submits

in support of its motion for summary judgment this statement of material facts as to which there

is no genuine dispute.

       The Estate relies on the Eber Defendants’ and Eber Nominal Defendants’ Statement of

Undisputed Material Facts dated November 8, 2019 and incorporates it herein by reference.
      Case 1:16-cv-09517-LAK-KHP Document 261 Filed 11/08/19 Page 2 of 2



       The Estate respectfully submits that its reliance on the Eber Defendants’ and Nominal

Eber Defendants’ Statement of Undisputed Material Facts satisfies the requirement set forth in

Local Rule 56.1 with respect to the contents of that statement.



Dated: November 8, 2019                              CALIHAN LAW PLLC
       Rochester, New York

                                                     /S/ Robert B. Calihan
                                                     Robert B. Calihan (Bar #1817659)
                                                     CALIHAN LAW PLLC
                                                     620 Reynolds Arcade Building
                                                     16 East Main Street
                                                     Rochester, New York 14614
                                                     Telephone: (585) 281-2593
                                                     Facsimile: (866) 533-4206
                                                     rcalihan@calihanlaw.com




                                                 2
